DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:

(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regrds to Claims 2, 9, and 16, the claimed equation is indefinite as it is unclear how the equation that determines a future production rate gain, measured in barrels, can sum different metric parameters such decline factor over several months, i.e. an average slope [0004], that is a dimensionless value according to [0026]), emphasis added, and an additional production rate, measured in barrels.  

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1, 8, and 15, the claimed limitations “determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well; determining, based on execution of a performance decline equation, a field performance decline factor as an average slope of post-job monthly rate changes for each well” are indefinite as it is unclear how “each well” is different than “job candidate oil well”.
For the purpose of a compact prosecution, the Examiner treated these terms as patentably the same.

With regards to Claims 4 and 11, the claimed limitations “determining equivalent millions of dollars ($MM) gained using an estimate, in barrels (bbls), of the monthly additional production rate” is indefinite as it is unclear what is claimed and how to determine the equivalency. One with ordinary skill in the art would imagine that fluctuating barrel price makes it impossible to determine the equivalency between “millions of dollars” and amount of barrels.
For the purpose of a compact prosecution, the Examiner treated this limitation as determining an economic effect of stimulation due to cumulative additional gain that may be expressed in dollars or barrels if a barrel price is established.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computer-implemented method, comprising: determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well; determining, based on execution of a performance decline equation, a field performance decline factor as an average slope of post-job monthly rate changes for each well; determining, using the performance decline equation and the pre- and post-stimulation production rates, a time period that a stimulated well will reach its pre-stimulation oil production rate; re-executing the performance decline equation until a future additional production rate gain approaches zero; determining, using the performance decline equation and based on the field performance decline factor, a monthly additional production rate; determining, using the monthly additional production rate, a cumulative additional production rate for each candidate; and determining a best candidate based on comparing the cumulative additional production rate for each candidate, wherein the best candidate has a cumulative additional production rate above a pre-determined threshold and greater than cumulative additional production rates of other candidates.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “determining, based on execution of a performance decline equation, a field performance decline factor as an average slope of post-job monthly rate changes for each well; determining, using the performance decline equation and the pre- and post-stimulation production rates, a time period that a stimulated well will reach its pre-stimulation oil production rate; re-executing the performance decline equation until a future additional production rate gain approaches zero; determining, using the performance decline equation and based on the field performance decline factor, a monthly additional production rate; determining, using the monthly additional production rate, a cumulative additional production rate for each candidate” are treated by the Examiner as belonging to mathematical concept grouping.
 The steps of “determining a best candidate based on comparing the cumulative additional production rate for each candidate, wherein the best candidate has a cumulative additional production rate above a pre-determined threshold and greater than cumulative additional production rates of other candidates” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim it, encompasses a user manually making a selection of a best candidate among other candidates based on determined cumulative production rates and a pre-determined threshold. 
Similar limitations comprise the abstract ideas of Claim 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: A computer-implemented method, comprising: determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well;
In Claim 8: A computer-implemented system, comprising: a production rates data store identifying production rates for wells over time; an equations data store storing containing equations used to determine performance declines associated with production of wells and to predict production of candidate wells; one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors, the programming instructions instructing the one or more processors to perform operations comprising: determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well;
In Claim 15: A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well.
In Claims 1 and 8, the additional element in the preamble of “A computer-implemented method (system)” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a computer implementation.  Determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well (Claims 1, 8, and 15) and identifying production rates for wells over time (Claim 8) are field-of-use limitations that represent mere data gathering steps and only add an insignificant extra-solution activity to the judicial exception (all uses of the recited judicial exception require such data gathering or data output, MPEP 2106.05(g)).  In Claim 8, two data stores, one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (generic computer equipment) are generally recited and not-meaningful as well as they are not qualified as particular machines.  In Claim 15, the limitation “non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” is similarly treated as a non-meaningful limitation.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to computer or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception  because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B). 
The claims, therefore, are not patent eligible.  
With regards to the dependent claims, Claims 2-6, 9-13, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claims. 
Claims 7 and 14 recite an additional element such as providing graphical user interface. However, this limitation is generically recited and not meaningful. The limitation also fails to qualify for “significantly more” as prior art of record demonstrate using graphical user interfaces.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salvador Ruz Rojas et al., “Stimulation Jobs Evaluation Based On Decline Curve Analysis”, CT&F - Ciencia, Tecnología y Futuro - Vol. 3 Núm. 2 Dic. 2006, hereinafter ‘Rojas’ in view of “Analysis Methods”, 2013, http://www.pandai.com/faq/decline_curve_analysis.fekete.pdf, hereinafter ‘Analysis’, in further view of Jianchun Guo et al., “A new refracturing candidate selection method for multi-fractured horizontal wells in tight oil reservoirs”, Journal of Geophysics and Engineering (2019) 16, 789–800, hereinafter ‘Guo’.

With regards to Claim 1, Rojas discloses
A computer-implemented method (A MatlabTM software application was built to calculate the declining parameters, p.95), comprising: 
determining pre- and post-stimulation production rates for initial stimulation job candidates of an oil well (In Table 1 DOP, Exp. Qo and Actual Qo means days on production, the expected oil rate if the stimulation is not performed (STB/D) and the actual oil rate after the stimulation (STB/D), respectively, p.100); 
determining, using the pre- and post-stimulation production rates, a time period that a stimulated well will reach its pre-stimulation oil production rate (Fig.1, a time period is shown as corresponding to approximately mid-point time between 9/19/1991 and 1/31/1993 and a stimulation event time); 
determining, using the performance decline equation and based on the field performance decline factor, a monthly additional production rate (Equation 2, p.100); 
determining, using the monthly additional production rate, a cumulative additional production rate for each candidate (Table 2, p.101; Fig.2).
Rojas also describes relationships between future (after stimulation) production gain as a function of a post-stimulation additional production, Table 2; Fig.2, 8, 12, 16) and uses calculated trends to determine (extrapolate) a field performance decline factor expressed as a particular slope of post-job monthly production changes for each well, (Fig.1, “trend after stimulation”).
Rojas also discloses calculating graphs that show a future additional production rate gain approaches zero (discloses that a future additional production rate gain reaches/approaches zero before two trends meet as shown in Fig.1, when trend line crosses actual oil rate curve).
Rojas discloses cumulative additional production for different candidates using different result workovers (Figs. 4, 5, 9, and 13).
Rojas also discloses comparing stimulations (the second stimulation (Apr. 24, 2002) was better than the first one, p.105; Fig.13; From Figure 15 it can be concluded that the first stimulation (Dec. 18, 2001) caused a production increase but the second stimulation (Apr. 24, 2002) had no effect in the productivity index, thus its effect in the oil rate curve must be the result of an ALS change, p.105; Fig.15).
However, Rojas does not specifically disclose
determining, based on execution of a performance decline equation, a field performance decline factor as an average slope of post-job monthly rate changes for each well;
determining, using the performance decline equation, a time period that a stimulated well will reach its pre-stimulation oil production rate
re-executing the performance decline equation until a future additional production rate gain approaches zero;
determining a best candidate based on comparing the cumulative additional production rate for each candidate, 
wherein the best candidate has a cumulative additional production rate above a pre-determined threshold and greater than cumulative additional production rates of other candidates.
Analysis discloses a performance decline equation where a decline in production expressed as a slope (rate) and a field performance decline factor (“fractional change” D) as an average slope (dashed line) of (over) time (monthly) rate changes for a well (pp. 2, 3, 5).
Guo evaluates cumulative additional production of each candidate (The reference series consists of the initial cumulative production (ICP) of each candidate well after initial hydraulic fracturing, p.792) and discloses that reservoir positively quality correlate with it (Fig.7). 
Guo discloses selecting a stimulation job candidate based on a classification threshold of reservoir quality related to production potential (Based on the CES-Rvalues, the wells were divided into four grades; the classification thresholds of reservoir quality were 25, 50 and 75. The order of production potential was I (100–75) > II (75–50) > III (50–25) > IV (25–0), and the same grade means the same reservoir quality. The classification results are shown in figure 5, p.797).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas to use a performance decline equation to calculate (extrapolate) trends as discussed above that take into consideration a field performance decline factor and post-job monthly rate changes for each well and use the equation to determine, using the pre- and post-stimulation production rates, a time period that a stimulated well will reach its pre-stimulation oil production rate and/or (“a future additional production rate gain approaches zero”) as a stimulated production key points that require assessment (In order to quantify the effect of a treatment in a long time perspective, not only the rate changes but also additional oil barrels should be computed, Rojas, p.98).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis to use in the equation a field performance decline factor as an average slope as known in the art and discussed in Analysis.
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis, and further in view of Guo to determine a best candidate based on comparing the cumulative additional production rate for each candidate and similar to evaluating particular after-stimulation production at different times (Rojas: Types of workovers, Fig.4; Table 2, Calculated additional oil barrels), to select the most promising candidate for the stimulation while using a pre-determined production threshold that should be exceeded, as known in the art, for example from Zheng [0047], in an objective quantitative assessment of cumulative additional production rates of all candidates (the new method did a good job and identified the best refracturing candidates quickly and economically, Guo, p.799).

With regards to Claim 4, Rojas in view of Analysis, and further in view of Guo discloses the claimed invention as discussed in Claim 1 except barrel equivalency to dollars.
Rojas discloses determining equivalent millions of dollars ($MM) gained using an estimate, in barrels (bbls), of the monthly additional production rate (Additional oil barrels are the difference between the actual cumulative oil barrels and the barrels obtained if the stimulation job had not been performed, p.99; This means that the additional oil barrels and the profits calculations can be estimated as the summation of monthly fractions. For example, if an oil well has the production reported in the Table 1, to estimate the monthly profits it is only necessary to multiply the monthly additional oil barrels by the profits per barrel (profit per sold oil barrel, p.100; The column Cum. AOB contains the cumulative additional oil barrels (note the deferred production was already deducted). If the profit in dollars per sold barrel (column PPSB in Table 3) is known, it is straightforward to compute the monthly profit using Equation 3, p.101).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis, and further in view of Guo to determine equivalent millions of dollars ($MM) gained using an estimate, in barrels (bbls), of the monthly additional production rate if a barrel price is known by simply (arithmetically) dividing the total dollar gain due to cumulative additional production monthly by the price of a barrel.
With regards to Claim 5, Rojas in view of Analysis, and further in view of Guo discloses the claimed invention as discussed in Claim 1 except removing outliers for wells that declined rapidly due to local factors including one or more of water breakthrough, fines migration, and scale build-up. 
Rojas discloses local factors such as one or more of water breakthrough, fines migration, and scale build-up negatively affecting calculations (It is suggested to make productivity index calculations for water and oil separately, because in this way it is easier to detect water breakthrough, p.108).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis, and further in view of Guo to remove outliers for wells that declined rapidly due to local factors including one or more of water breakthrough, fines migration, and scale build-up to increase accuracy of a workover (is difficult to predict appropriately the well production merely extrapolating the productivity index and the pressure drawdown (elevated drawdown can cause, for example, water coning, fines migration, etc.). Consequently, it is not recommended to calculate the additional oil barrels due to the workover using the SDC, Rojas, p.103).

With regards to Claim 6, Rojas in view of Analysis, and further in view of Guo discloses the claimed invention as discussed in Claim 1 except excluding initial performance months for wells to insure stable performance drop. 
Rojas discloses initial performance months for wells where stable performance drops (Table 2, Row “Apr-1-90).
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis, and further in view of Guo to exclude initial performance months for wells when production rates are unstable to insure stable performance drop to accurately represent stimulated additional gain/profit (Rojas, Table 3).

With regards to Claims 8 and 15, Rojas in view of Analysis, and further in view of Guo discloses the claimed limitation as discussed with regards to Claim 1.

With regards to Claims 11 and 18, Rojas in view of Analysis, and further in view of Guo discloses the claimed limitation as discussed with regards to Claim 4 and Claims 8 and 15, respectively.

With regards to Claims 12 and 19, Rojas in view of Analysis, and further in view of Guo discloses the claimed limitation as discussed with regards to Claim 5 and Claims 8 and 15, respectively.

With regards to Claims 13 and 20, Rojas in view of Analysis, and further in view of Guo discloses the claimed limitation as discussed with regards to Claim 6 and Claims 8 and 15, respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rojas in view of Analysis, further in view of Guo, and in further view of Jingwen Zheng et al. (US 2019/0332960), hereinafter ‘Zheng’.

With regards to Claim 7, Rojas in view of Analysis, and further in view of Guo discloses the claimed invention as discussed in Claim 1 except providing a graphical user interface for displaying graphs comparing performance drops of different wells. 
Rojas discloses providing a graphical representation (Figure 1 is a graphical explanation of the explanation, p.99; Fig.5).
The combination also discloses comparing performance of different wells as discussed in Claim 1.
Zheng discloses providing a graphical user interface for displaying graphs comparing performance drops of different wells [0022].
It would have been also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rojas in view of Analysis, and further in view of Guo, and Zheng to provide a graphical user interface known in the art to displaying graphs in comparing performance drops of different wells because (visual) analysis of such drops are important (Decline curve analysis is usually conducted graphically, Analysis, p.4) and as discussed in Claim 6.

With regards to Claim 14, Rojas in view of Analysis, and further in view of Guo, and Zheng discloses the claimed limitation as discussed with regards to Claim 7 and 8.


Allowable Subject Matter
	Claims 2, 3, 9, 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to successfully overcoming a rejection under the 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
In regards to Claims 2, 9, and 16, the teachings of Rojas, Analysis, and Guo combined show all the elements of the claim except for the future additional production rate gain, being calculated according to the claimed equation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Atanu Basu et al. (US 10577894 B1) discloses using graphical user interface to analyze production information.
“Production forecasting decline curve analysis”, 2021, PertoWiki, https://petrowiki.spe.org/Production_forecasting_decline_curve_analysis, discloses a graphical procedure used for analyzing declining production rates.
“Slope of Linear Functions”, 2003, http://www.columbia.edu/itc/sipa/math/slope_linear.html , discloses that the concept of slope is important in economics because it is used to measure the rate at which changes are taking place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863